United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2063
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Tomas Martinez-Castelo, also known *
as Thomas Flores-Molina,             * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: April 7, 2009
                                Filed: May 5, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Tomas Martinez-Castelo challenges the sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute and aiding and abetting the
distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
846, and 18 U.S.C. § 2. Counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), suggesting that the district court erred in
not considering imposition of a sentence below the statutory minimum.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      We find that the sentence, which was at the bottom of the advisory Guidelines
range and was based on proper 18 U.S.C. § 3553(a) factors, is reasonable. See 18
U.S.C. § 3553(a)(1), (2)(A)-(C); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.
2005) (sentence at bottom of Guidelines range is presumptively reasonable); see also
Rita v. United States, 127 S. Ct. 2456, 2462 (2007) (approving appellate
presumption); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005)
(reasonableness of sentence reviewed for abuse of discretion; defining ways in which
abuse of discretion may occur).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
have found no nonfrivolous issues. Therefore, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-